Exhibit 10.17

BUSINESS FINANCING AGREEMENT
 
dated as of September 3, 2008
 
between
 
BRIDGE BANK, NATIONAL ASSOCIATION
 
and
 
ALPHA INNOTECH CORP., a Delaware corporation ("Borrower")
 
Borrower and Lender agree as follows:
 
1. Definitions and Construction.
 
1.1 Definitions.  In this Agreement:
 
"Account Balance" means at any time the aggregate of the Receivable Amounts of
all Domestic Eligible Receivables at such time.
 
"Account Debtor" has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guaranty of any Receivable and any issuer of a letter of credit or banker's
acceptance assuring payment thereof.
 
"Adjustments" means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.
 
"Advance" means an advance made by Lender to Borrower pursuant to Section 2.2.
 
"Advance Rate" means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrower.
 
"Agreement" means this Business Financing Agreement.
 
“Borrower Agreement” is the Export-Import Bank of the United States Working
Capital Guarantee Program Borrower Agreement between Borrower and Lender.
 
"Borrowing Base" means at any time the product of the Account Balance and the
Advance Rate.
 
“Capital Good” shall mean a capital good (e.g., manufacturing equipment,
licensing agreements) that will establish or expand foreign production capacity
of an exportable good.


"Collateral" means all of Borrower's rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
the following (collectively, the "Collateral"):  accounts, including health care
insurance receivables, chattel paper, inventory, equipment, instruments,
including promissory notes, investment property, documents, deposit accounts,
letter of credit rights, any commercial tort claim of Borrower which is now or
hereafter identified by Borrower or Lender, general intangibles, and supporting
obligations.
 
"Collections" means all payments from or on behalf of an Account Debtor with
respect to Receivables.
 
"Compliance Certificate" means a certificate in the form attached to this
Agreement by the chief financial officer of Borrower that, among other things,
the representations and warranties set forth in this Agreement are true and
correct as of the date such certificate is delivered.
 
“Credit Limit” means $1,250,000, inclusive of the Inventory Sublimit.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

"Default" means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.
 
“Domestic Advances” means Advances made against Domestic Eligible Receivables.
 
"Domestic Eligible Receivable" means a Receivable that satisfies all of the
following:
 
(a) The Receivable has been created by Borrower in the ordinary course of
Borrower's business and without any obligation on the part of Borrower to render
any further performance.
 
(b) There are no conditions which must be satisfied before Borrower is entitled
to receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales.
 
(c) The Account Debtor upon the Receivable does not claim any defense to payment
of the Receivable, whether well founded or otherwise.
 
(d) The Receivable is not the obligation of an Account Debtor who has asserted
or may assert any counterclaims or offsets against Borrower (including offsets
for any "contra accounts" owed by Borrower to the Account Debtor for goods
purchased by Borrower or for services performed for Borrower).
 
(e) The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.
 
(f) Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.
 
(g) Borrower is not prohibited by the laws of the state where the Account Debtor
is located from bringing an action in the courts of that state to enforce the
Account Debtor's obligation to pay the Receivable.  Borrower has taken all
appropriate actions to ensure access to the courts of the state where the
Account Debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.
 
(h) The Receivable is owned by Borrower free of any title defects or any liens
or interests of others except the security interest in favor of Lender and
except for Permitted Liens, and Lender has a perfected, first priority security
interest in such Receivable.
 
(i) The Account Debtor on the Receivable is not any of the following:  (i) an
employee, affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (ii) the U.S. government or any
agency or department of the U.S. government unless Lender agrees in writing to
accept the Receivable, Borrower complies with the procedures in the Federal
Assignment of Claims Act of 1940 (41 U.S.C. §15) with respect to the Receivable,
and the underlying contract expressly provides that neither the U.S. government
nor any agency or department thereof shall have the right of set-off against
Borrower; (iii) any person or entity located in a foreign country unless (A) the
Receivable is supported by an irrevocable letter of credit issued by a bank
acceptable to Lender, and (B) if requested by Lender, the original of such
letter of credit and/or any issuance drafts drawn under such letter of credit
and accepted by the issuing or confirming bank have been delivered to Lender;
(iv) an Account Debtor as to which thirty five percent (35%) or more of the
aggregate dollar amount of all outstanding Receivables owing from such Account
Debtor have not been paid within 90 days from invoice date; or (v) an Account
Debtor whose total obligations to Borrower exceed thirty five percent (35%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank.
 
(j) The Receivable is not in default (a Receivable will be considered in default
if any of the following occur: (i) the Receivable is not paid within 90 days
from its invoice date; (ii) the Account Debtor obligated upon the Receivable
suspends business, makes a general assignment for the benefit of creditors, or
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(k) fails to pay its debts generally as they come due; or (iii) any petition is
filed by or against the Account Debtor obligated upon the Receivable under any
bankruptcy law or any other law or laws for the relief of debtors);
 
(l) The Receivable does not arise from the sale of goods which remain in
Borrower's possession or under Borrower's control.
 
(m) The Receivable is not evidenced by a promissory note or chattel paper, nor
is the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.
 
(n) The Receivable is otherwise acceptable to Lender.
 
“EBITDASC” means earnings before interest, taxes, depreciation, amortization and
non-cash stock-based charges, all determined in accordance with GAAP.
 
“Eligible Inventory” means raw materials and finished goods, net of perishable
goods, consigned inventory, obsolete goods and any other inventory that Lender
deems ineligible in its reasonable judgment due to more than normal inventory
financing risk.
 
“Eligible Receivables” means the Domestic Eligible Receivables and the EXIM
Eligible Foreign Accounts.
 
“EXIM Account Balance” means at any time the aggregate of the Receivable Amounts
of all EXIM Eligible Foreign Receivables at such time.
 
“EXIM Advance Rate” means 90% or such greater or lesser percentage as Lender may
from time to time establish in its sole discretion upon notice to Borrower.
 
“EXIM Advances” means Advances made against EXIM Eligible Foreign Accounts.
 
“EXIM Bank” means Export-Import Bank of the United States.
 
“EXIM Bank Expenses” are all reasonable fees that the Lender pays to the EXIM
Bank in consideration of the issuance of the EXIM Guarantee.
 
"EXIM Borrowing Base" means at any time the product of the EXIM Account Balance
and the EXIM Advance Rate.
 
“EXIM Borrowing Base Certificate/Funding Request” means the Borrowing Base
Certificate/Funding Request in form of Exhibit A hereto.
 
“EXIM Credit Limit” means $1,250,000, inclusive of the EXIM Inventory Sublimit.
 
“EXIM Application Fee” means a fee in the amount of $100 per annum.
 
“EXIM Documents” means the EXIM Guarantee, the Borrower Agreement, and each
other agreement executed in connection therewith.
 
“EXIM Eligible Foreign Accounts” are Receivables payable in United States
Dollars that arise in the ordinary course of Borrower's business and are derived
from exports originating in the United States (i) that the account debtor does
not have its principal place of business in the United States and (ii) that have
been assigned and comply with all of Borrower's representations and warranties
in Section 6; but Lender may change eligibility standards by giving Borrower
notice.  Unless Lender agrees otherwise in writing, EXIM Eligible Foreign
Accounts will not include:
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

Receivables with terms of sales greater than 120 days.
 
(o) Receivables of a Buyer for whom fifty percent (50%) or more of the Accounts
Receivable of such Buyer do not satisfy the requirements of subclause (a) above.
 
(p) Receivables which are more than sixty (60) calendar days past the original
due date, unless it is insured through EXIM Bank export credit insurance for
comprehensive commercial and political risk, or through EXIM Bank approved
private insurers for a comparable coverage, in which case ninety (90) calendar
days shall apply;
 
(q) Credit balances over 60 days from invoice due date;
 
(r) Receivables evidenced by a letter of credit until the date of shipment of
the items covered by the subject letter of credit;
 
(s) Receivables for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);
 
(t) Receivables for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;
 
(u) Receivables for which the account debtor is Borrower’s affiliate, officer,
employee, or agent;
 
(v) Receivables in which the account debtor disputes liability or makes any
claim and Lender believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to a bankruptcy
proceeding, or becomes insolvent, or goes out of business;
 
(w) Receivables from sales of items associated with nuclear power, enrichment,
reprocessing, research or heavy water production facilities.
 
(x) Receivable from sales of Capital Goods.
 
(y) Receivables generated by the sale of products purchased for military
purposes or which constitute defense articles or defense services;
 
(z) Receivables that arise from the sales of items not in the ordinary course of
Borrower’s business;
 
(aa) Receivables not owned by Borrower or that are subject to any right, claim
or interest of another person other than the lien in favor of Lender;
 
(bb) Receivables with respect to which an invoice has not been sent;
 
(cc) Receivables billed or payable outside the United Stated unless approved in
writing by EXIM Bank, however, limited to no more than 50% of the borrowing base
shall be of such accounts; and such Receivables are subject to the following:
 
(i) Each subsidiary or affiliate is a party to the Agreement;
 
(ii) All proceeds are remitted to the United States on a monthly basis
(excluding the retention of proceeds for the purpose of funding local expenses);
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(iii) Receivables are derived from eligible exports originating from the United
States;
 
(iv) All payments due and payable are collected through a cash collateral
account under Lender’s control;
 
(v) Receivables are denominated in US Dollars or other hard currencies
pre-approved by EXIM Bank;
 
(vi) Lender obtains a valid first priority security interest (or equivalent) in
the jurisdiction where the Receivables are located; and
 
(vii) Lender obtains a legal opinion from local counsel with regard to the
enforceability of such security interest.
 
(dd) Receivables from account debtors with balance of 50% over 60 days past the
invoice due date;
 
(ee) Receivables with open account term with balance more than 35% concentration
of total foreign Receivables, unless pre-approved by Lender;
 
(ff) Receivables billed in currencies other than U.S. Dollars, unless approved
in writing by EXIM Bank;
 
(gg) Receivables from foreign buyers in countries where EXIM Bank is legally
prohibited from doing business or in which EXIM Bank coverage is not available
(as designated in the Country Limitation Schedule referred to the Borrower
Agreement);
 
(hh) Foreign Receivables backed by letters of credit unacceptable to Lender;
 
(ii) Receivables for which Lender or EXIM Bank determines collection to be
doubtful;
 
(jj) Receivables for which the items giving rise to such Receivable have not
been shipped and delivered to and accepted by the Buyer or the services giving
rise to such Receivables have not been performed by Borrower and accepted by the
Buyer or the Receivable does not represent a final sale;
 
(kk) Receivables that are included as an eligible receivable under any other
credit facility to which Borrower is a party;
 
(ll) Receivables for which Borrower has made any agreement with the Buyer for
any deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of  each respective invoice
related thereto; and
 
(mm) Receivables for which any of the items giving rise to such Receivable have
been returned, rejected or repossessed.
 
”EXIM Eligible Inventory” shall mean Export-Related Inventory which is
acceptable to Lender and which is deemed to be eligible pursuant to the Loan
Documents, but in no event shall EXIM Eligible Inventory include any Inventory:


 
(a) that is not subject to a valid, perfected first priority Lien in favor of
Lender;
 
(b) that is located at an address that has not been disclosed to Lender in
writing;
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) that has offsetting claims;
 
(d) that is placed by Borrower on consignment or held by Borrower on
consignment  from another Person;
 
(e) that is in the possession of a processor or bailee, or located on premises
leased or subleased to Borrower, or on premises subject to a mortgage in favor
of a Person other than Lender, unless such processor or bailee or mortgagee or
the lessor or sublessor of such premises, as the case may be, has executed and
delivered all documentation which Lender shall require to evidence the
subordination or other limitation or extinguishment of such Person's rights with
respect to such Inventory and Lender's right to gain access thereto;
 
(f) that is produced in violation of the Fair Labor Standards Act or subject to
the "hot goods" provisions contained in 29 U.S.C.§215 or any successor statute
or section;
 
(g) as to which any covenant, representation or warranty with respect to such
Inventory contained in the Loan Documents has been breached;
 
(h) that is not located in the United States unless expressly permitted by
Lender, on terms acceptable to Lender;
 
(i) that is demonstration Inventory or Inventory sold on consignment;
 
(j) that consists of proprietary software (i.e. software designed solely for
Borrower's internal use and not intended for resale);
 
(k) that is damaged, obsolete, returned, defective, recalled or unfit for
further processing;
 
(l) that has been previously exported from the United States;
 
(m) that constitutes, or will be incorporated into Items that constitute,
defense articles or defense services;
 
(n) that is an Item or will be incorporated into Items that will be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities unless with EXIM
Bank’s prior written consent;
 
(o) that is an Item or is to be incorporated into Items destined for shipment to
a country as to which EXIM Bank is prohibited from doing business as designated
in the Country Limitation Schedule;
 
(p) that is an Item or is to be incorporated into Items destined for shipment to
a Buyer located in a country in which EXIM Bank coverage is not available for
commercial reasons as designated in the Country Limitation Schedule, unless and
only to the extent that such Items are to be sold to such country on terms of a
letter of credit confirmed by a bank acceptable to EXIM Bank;
 
(q) that constitutes, or is to be incorporated into, Items whose sale would
result in an account receivable which would not be an Eligible Receivable;
 
(r) that is included as eligible inventory under any other credit facility to
which Borrower is a party; or
 
(s) that is, or is to be incorporated into, an Item that is a Capital Good.
 
“EXIM Facility Fee” means a fee equal to .50% of the EXIM Credit Limit, due upon
execution of this Agreement and annually thereafter.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

“EXIM Guarantee” means the Master Guaranty Agreement executed by EXIM Bank in
favor of Lender.
 
“EXIM Inventory Sublimit” means a sublimit for EXIM Eligible Inventory not to
exceed (x) the lesser of (a) $200,000 or (b) seventy five percent (75%) of
Eligible Inventory; and (y) sixty percent (60%) of the EXIM Advances
outstanding.
 
"Export Order" shall mean a documented purchase order or contract evidencing a
buyer’s agreement to purchase the Items from Borrower for export from the United
States, which documentation shall include written information that is necessary
to confirm such purchase order or contract, including identification of the
Items, the name of the buyer, the country of destination, contact information
for the Buyer and the total amount of the purchase order or contract; in the
case of Indirect Exports, such documentation shall further include a copy of the
written purchase order or contract from a foreign purchaser or other
documentation clearly evidencing a foreign purchaser’s agreement to purchase the
Items.
 


"Export-Related Inventory" shall mean the Inventory of Borrower located in the
United States that has been purchased, manufactured or otherwise acquired by
Borrower for sale or resale as Items, or to be incorporated into Items to be
sold or resold pursuant to Export Orders.


"Event of Default" has the meaning set forth in Section 9.1.
 
"Facility Fee" means a fee equal to .50% of the Credit Limit, due upon execution
of this Agreement and annually thereafter.
 
"Finance Charge" means for each Reconciliation Period an interest amount equal
to the Finance Charge Percentage of the average daily outstanding balance of
Advances during such Reconciliation Period.
 
"Finance Charge Percentage" means a rate per year equal to one and one quarter
percent (1.25%) above the Prime Rate, plus an additional five percentage points
(5.00%) during any period that an Event of Default has occurred and is
continuing.
 
"Funding Request" means a writing signed by an authorized representative of
Borrower requesting an Advance which accurately identifies the Domestic Eligible
Receivables and EXIM Eligible Foreign Accounts and Receivable Amounts, and
includes for each such Receivable the correct amount owed by the Account Debtor,
the name and address of the Account Debtor, the invoice number, the invoice date
and the account code.
 
“Inventory Sublimit” means a sublimit for Eligible Inventory not to exceed (x)
the lesser of (a) $200,000 or (b) thirty percent (30%) of Eligible Inventory;
and (y) thirty percent (30%) of the Advances outstanding.
 
"Lender" means Bridge Bank, National Association, and its successors and
assigns.
 
“Material Adverse Change” means a material adverse change in Borrower's (or any
guarantor's) business condition (financial or otherwise), operations, properties
or prospects, or ability to repay the credit.
 
"Obligations" means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys' fees.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

"Overadvance" means that the total amount of the Advances or the EXIM Advances
then outstanding exceeds (x) the Credit Limit or the Borrowing Base, or (y) the
EXIM Credit Limit or the EXIM Borrowing Base, as applicable.
 
“Permitted Indebtedness” means: (a) Indebtedness of Borrower in favor of EXIM
Bank arising under this Agreement or any other Loan Document; (b) Indebtedness
existing on the Closing Date and disclosed to Lender and EXIM Bank; (c)
Indebtedness secured by a Permitted Lien not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year of Borrower; (d)
Subordinated Debt; (e) Indebtedness to trade creditors and with respect to
surety bonds and similar obligations incurred in the ordinary course of
business; and (f) Extensions, refinancings, modifications, amendments,
restatements and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose more
burdensome terms upon Borrower or any Subsidiary, as the case may be.
 
“Permitted Liens” means (a) Liens for taxes, assessments or other governmental
charges or levies not delinquent, or, being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by Borrower; provided, that, the Lien shall have no effect on the priority
of the Liens in favor of Lender or the value of the assets in which Lender has
such a Lien and a stay of enforcement of any such Lien shall be in effect; (b)
deposits or pledges securing obligations under worker's compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (c) deposits or pledges securing bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of Borrower's business; (d) judgment Liens that have been stayed or
bonded; (e) mechanics', workers', materialmen's or other like Liens arising in
the ordinary course of Borrower's business with respect to obligations which are
not due; (f) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided, that, any such Lien shall not
encumber any other property of Borrower; (g) security interests being terminated
concurrently with the execution of the Loan Documents; and (h) Liens disclosed
in Section 6.D. of the Loan Authorization Agreement, provided that, except as
otherwise permitted by EXIM Bank in writing, such Liens in Section 6.D. shall be
subordinate to the Liens in favor of Lender on Primary Collateral.
 
"Prime Rate" means for any day, a variable rate of interest, per annum, most
recently published by the Wall Street Journal, as the "prime rate," provided
that if such day is not a business day, the Prime Rate for such day shall be
such rate on such transactions on the next preceding business day as so
published in the Wall Street Journal on the next succeeding business day. The
Prime Rate shall at no event be less than 4.75%.
 
"Receivable Amount" means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
 
"Receivables" means Borrower's rights to payment arising in the ordinary course
of Borrower's business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
 
"Reconciliation Date" means the last calendar day of each Reconciliation Period.
 
"Reconciliation Period" means each calendar month.
 
“Termination Date” means the earlier of (a) one year from the date hereof, or
(b) the date on which Lender elects to terminate this Agreement pursuant to the
terms herein.
 
1.2 Construction:
 
(a) In this Agreement:  (i) references to the plural include the singular and to
the singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms "include" and "including" are not limiting; (iv) the
term "or" has the inclusive meaning represented by the phrase "and/or," (v)
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(b) unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.
 
(c) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party hereto and their respective
counsel.  In case of any ambiguity or uncertainty, this Agreement shall be
construed and interpreted according to the ordinary meaning of the words used to
accomplish fairly the purposes and intentions of all parties hereto.
 
(d) Titles and section headings used in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.
 
2. Advances.
 
2.1 Funding Requests.  Borrower may request that Lender make an advance (each,
an "Advance") by delivering to Lender a Funding Request.  Lender shall be
entitled to rely on all the information provided by Borrower to Lender on or
with the Funding Request and to rely on the signature on any Funding Request as
an authorized signature of Borrower.
 
2.2 Revolving Credit Line.  Subject to the terms and conditions of this
Agreement, from the date on which this Agreement becomes effective until the
Termination Date, Lender will make Advances to Borrower not exceeding the Credit
Limit or the Borrowing Base, whichever is less, minus, in each case, the
Inventory Sublimit; provided that in no event shall Lender be obligated to make
any Advance that results in an Overadvance or while any Overadvance is
outstanding.  Amounts borrowed under this Section may be repaid and reborrowed
during the term of this Agreement.  It shall be a condition to each Advance that
(a) all of the representations and warranties set forth in Section 6 are true
and correct on the date of such Advance as though made at and as of each such
date (except where such representations and warranties relate to a specific
prior date) and (b) no Default has occurred and is continuing, or would result
from such Advance.
 
2.3 Inventory Sublimit.  Subject to the terms and conditions of this Agreement
and the availability under the Credit Limit and the Borrowing Base, Borrower may
request Advances to purchase Eligible Inventory in an aggregate amount not to
exceed the Inventory Sublimit.
 
2.4 EXIM Advances.  Subject to the terms and conditions of this Agreement, from
the date on which this Agreement becomes effective until the Termination Date,
Lender will make EXIM Advances to Borrower not exceeding the EXIM Credit Limit
or the EXIM Borrowing Base, whichever is less, minus, in each case, the EXIM
Inventory Sublimit; provided that in no event shall Lender be obligated to make
any EXIM Advance that results in an Overadvance or while any Overadvance is
outstanding.  Amounts borrowed under this Section may be repaid and reborrowed
during the term of this Agreement.  It shall be a condition to each EXIM Advance
that (a) all of the representations and warranties set forth in Section 6 are
true and correct on the date of such EXIM Advance as though made at and as of
each such date (except where such representations and warranties relate to a
specific prior date) and (b) no Default has occurred and is continuing, or would
result from such EXIM Advance.
 
2.5 EXIM Inventory Sublimit.  Subject to the terms and conditions of this
Agreement and the availability under the EXIM Credit Limit and the EXIM
Borrowing Base, Borrower may request EXIM Advances to purchase Eligible
Inventory in an aggregate amount not to exceed the EXIM Inventory Sublimit.
 
2.6 Rights in Respect of  Receivables.  Lender shall have the exclusive right to
receive all Collections on the Receivable and no Adjustments will be made
without the Lender's consent.  Lender shall have, with respect to any goods
related to the Receivables, all the rights and remedies of an unpaid seller
under the California Uniform Commercial Code and other applicable law, including
the rights of replevin, claim and delivery, reclamation and stoppage in transit.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

2.7 Due Diligence.  Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement.  Lender may audit Borrower’s Receivables and any
and all records pertaining to the Collateral, at Lender’s sole discretion and at
Borrower's expense; provided that such audits shall be conducted not more often
than twice a year, unless an Event of Default has occurred.
 
3. Collections, Charges and Remittances.
 
3.1 Collections.  Lender shall credit Collections with respect to Receivables
received by Lender to Borrower's Account Balance within three business days of
the date received.  At Lender's discretion, all Collections received by Lender
may either be (a) credited to Borrower's deposit account with Lender, or (b)
applied to repay when due the Advances, the EXIM Advances and other Obligations;
once all Obligations have been paid in full, Lender agrees promptly to remit to
Borrower the remaining amount of Collections it receives.  Lender has no duty to
do any act other than to turn over such amounts as required above.  If an item
of Collections is not honored or Lender does not receive good funds for any
reason (except as a result of Lender’s gross negligence), the amount of any
application shall be reversed as if the Collections had not been received and
Finance Charges under Section 3.2 shall accrue thereon.
 
3.2 Finance Charges.  Ten days following the Reconciliation Date Borrower shall
pay to Lender the Finance Charge for the prior Reconciliation Period.  Lender
may deduct the accrued Finance Charges from Borrowers checking account
maintained with Lender.
 
3.3 Fees.
 
(a) Facility Fee.  On the date of this Agreement and on each anniversary thereof
prior to the Termination Date, Borrower shall pay to Lender the Facility Fee.
 
(b) EXIM Facility Fee; EXIM Application Fee.  On the date of this Agreement and
each anniversary thereof, Borrower shall pay to Lender the EXIM Facility Fee and
the EXIM Application Fee.
 
3.4 Reporting.  Within 15 days after the end of each Reconciliation Period,
Lender shall send to Borrower a report covering the transactions for that
Reconciliation Period, including the amount of all Collections, Adjustments made
by Lender, Finance Charges, and other fees and charges.  The accounting shall be
deemed correct and conclusive unless Borrower makes written objection to Lender
within 30 days after the Lender mails the accounting to Borrower.
 
3.5 Adjustments.  In the event of a breach of Sections 6 or 7, or in the event
any Adjustment or dispute is asserted by any Account Debtor, Borrower shall
promptly advise Lender and shall, subject to the Lender's approval, resolve such
disputes and advise Lender of any adjustments.  Lender shall have the right, at
any time, to take possession of any rejected, returned, or recovered personal
property.  If such possession is not taken by Lender, Borrower is to resell it
for Lender's account at Borrower's expense with the proceeds made payable to
Lender.  While Borrower retains possession of any returned goods, Borrower shall
segregate said goods and mark them as property of Lender.
 
3.6 Lockbox Account Collection Services.  Borrower and Lender shall immediately
enter into a remittance processing services agreement acceptable to Lender (the
“Lockbox Agreement”).  Borrower shall use the lockbox address as the remit to
and payment address for all of Borrower’s Collections and it will be considered
an immediate Event of Default if this does not occur or is not operational
within 45 days of the date of this Agreement.  All Collections received to the
lockbox will be deposited to a non-interest bearing bank-control account
maintained with Lender and Borrower will not have access to that
account.  Borrower will (i) immediately notify, transfer and deliver to Lender
all Collections Borrower receives and (ii) deliver to Lender a detailed cash
receipt’s journal on Friday of each week until the lockbox is
operational.  Additionally, Lender may request that Account Debtor’s pay (by
wire transfer or otherwise) Collections to Lender directly.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

3.7 Overadvances.
 
3.8 Overadvances.  Upon any occurrence of an Overadvance, Borrower shall
immediately pay down the Advances or the EXIM Advances, as applicable, so that,
after giving effect to such payments, no Overadvance exists.
 
3.9 Borrower's Payment.  When any Overadvance or other amount owing to Lender
becomes due, Lender shall inform Borrower of the manner of payment which may be
any one or more of the following in Lender's sole discretion:  (a) in cash
immediately upon demand therefor; (b) by deduction from or offset against the
amount that otherwise would be forwarded to Borrower in respect of any further
Advances that may be made by Lender; or (c) by any combination of the foregoing
as Lender may from time to time choose.
 
4. Power of Attorney.  Borrower irrevocably appoints Lender and its successors
and assigns as Borrower's true and lawful attorney in fact, and authorizes
Lender, at Borrower's sole expense, whether or not there has been an Event of
Default, to (i) receive and open all mail addressed to Borrower for the purpose
of collecting the Receivables; (ii) endorse Borrower's name on any checks or
other forms of payment on the Receivables; (iii) execute on behalf of Borrower
any and all instruments, documents, financing statements and the like to perfect
Lender's interests in the Receivables and Collateral; (iv) to notify all Account
Debtors with respect to the Receivables to pay Lender directly; (v) debit
Borrower’s checking account maintained with Lender for any and all Obligations
due under this Agreement; (vi)  sell, assign, transfer, pledge, compromise, or
discharge the whole or any part of the Collateral; (vii) demand, collect,
receive, sue, and give releases to any Account Debtor for the monies due or
which may become due upon or with respect to the Receivables and to compromise,
prosecute, or defend any action, claim, case or proceeding relating to the
Collateral, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Lender's name or Borrower's name, as Lender may choose;
and (viii) prepare, file and sign Borrower's name on any notice, claim,
assignment, demand, draft, or notice of or satisfaction of lien or mechanics'
lien or similar document with respect to the Collateral; and (ix) do all acts
and things necessary or expedient, in furtherance of any such purposes.
 
5. Representations and Warranties. Borrower represents and warrants:
 
(a) With respect to each Eligible Receivable:
 
(i) It is the owner with legal right to sell, transfer and assign it;
 
(ii) The correct Receivable Amount has been accurately reported to Lender and is
not disputed;
 
(iii) Lender has the right to endorse and/ or require Borrower to endorse all
payments received on Receivables and all proceeds of Collateral; and
 
(iv) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
 
(b) Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified, except where the failure to do so could not reasonably be expected
to cause a Material Adverse Change.
 
(c) The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower's organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound, except to the extent such default could not reasonably be expected to
cause a Material Adverse Change.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(d) Borrower has good title to the Collateral, except for Permitted Liens, and
all inventory is in all material respects of good and marketable quality, free
from material defects, except for inventory for which adequate reserves have
been made (provided no such inventory is included in any Borrowing Base
Certificate).
 
(e) Borrower's name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept is set
forth at the beginning of this Agreement, Borrower is located at its address for
notices set forth in this Agreement.
 
(f) If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.
 
6. Miscellaneous Provisions.  Borrower will:
 
(a) Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower’s business or operations, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.
 
(b) Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.
 
(c) Pay or make provisions for paying all its taxes including gross payroll,
withholding and sales taxes when due and will deliver satisfactory evidence of
payment to Lender if requested. Borrower may, however, defer payment of any
contested taxes; provided, that Borrower (a) in good faith contests Borrower's
obligation to pay such taxes by appropriate proceedings promptly and diligently
instituted and conducted; (b) notifies Lender in writing of the commencement of,
and any material development in, the proceedings; (c) posts bonds or takes any
other steps required to keep the contested taxes from becoming a Lien upon any
of the Collateral; and (d) maintains adequate reserves therefore in conformity
with GAAP.
 
(d) Provide to Lender a written report within 10 days, if payment of any
Receivable does not occur by its due date and include the reasons for the delay.
 
(e) Give Lender copies of all of Borrower's quarterly balance sheets and income
statements, Forms 10-K, 10-Q and 8-K (or equivalents) within 5 days of filing
any of the foregoing with the Securities and Exchange Commission, while any
Advance is outstanding; provided that such Forms shall be deemed to have been
delivered on the date on which Borrower posts the same or provides a link
thereto on Borrower’s or another website on the Internet.
 
(f) Execute any further instruments and take further action as Lender reasonably
requests to perfect or continue Lender’s security interest in the Collateral or
to effect the purposes of this Agreement.
 
(g) Immediately notify, transfer and deliver to Lender all Collections Borrower
receives.
 
(h) Not create, incur, assume, or be liable for any indebtedness, except for
Permitted Indebtedness.
 
(i) Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business or the value of any Receivable.
 
(j) Provide to Lender within 30 days after the end of each month the following
for such month and the period then ending: balance sheet, income statement;
statement of cashflows, deferred revenue report, and Compliance Certificate.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(k) Provide to Lender, no later than 5 days following the 1st and 15th day of
each month, the following for the period then ending: accounts receivable aging
report, together with a borrowing base certificate in form and substance
acceptable to Lender setting forth the Eligible Receivables and Receivable
Amounts thereof, and an accounts payable aging report.
 
(l) Provide to Lender, no later than 30 days after to the end of Borrower’s
fiscal year, Borrower’s Board of Director’s-approved operating budget for the
succeeding year;
 
(m) Provide to Lender, as soon as available, but in any event within 120 days
after the end of Borrower’s fiscal year, audited consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Lender.
 
(n) At reasonable request and during normal business hours, Lender shall have a
right from time to time hereafter to audit Borrower's Inventory and Receivables
at Borrower's expense.  Such audits shall be conducted every six months or, if
an Event of Default has occurred, more frequently.
 
(o) Maintain its primary depository and operating accounts with Lender and, in
the case of any deposit accounts not maintained with Lender, grant to Lender a
first priority perfected security interest in and “control” (within the meaning
of Section 9104 of the California Uniform Commercial Code) of such deposit
account pursuant to documentation acceptable to Lender.
 
(p) At all times insure all of the tangible Collateral and carry such other
business insurance, with insurers reasonably acceptable to Lender, in such form
and amounts as Lender may reasonably require and that are customary and in
accordance with standard practices for Borrower’s industry and locations, and
Borrower shall provide evidence of such insurance to Lender.  All such insurance
policies shall name Lender as an additional loss payee, and shall contain a
lenders loss payee endorsement in form reasonably acceptable to Lender.  Upon
receipt of the proceeds of any such insurance, Lender shall apply such proceeds
in reduction of the Obligations as Lender shall determine in its good faith
business judgment, provided that no Default or Event of Default has occurred and
is continuing.  If Borrower fails to provide or pay for any insurance, Lender
may, but is not obligated to, obtain the same at Borrower's expense.  Borrower
shall promptly deliver to Lender copies of all material reports made to
insurance companies.
 
(q) Not merge or consolidate with or into any other business organization, or
acquire all or substantially all of the capital stock or property of a third
party, unless (i) any such acquired entity becomes a “borrower” under this
Agreement and (ii) Lender has previously consented to the applicable transaction
in writing.
 
(r) Maintain on a rolling 3-month basis an EBITDASC of no less than One Dollar
($1.00).
 
(s) Provide to Lender promptly upon the execution hereof, a subordination
agreement by Agility Capital and Montage Capital in favor of Lender, in each
case, in form satisfactory to Lender.
 
7. Security Interest.  To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral.  Borrower is not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender's prior written
consent, except for the sale of finished inventory in the Borrower's usual
course of business.  Borrower agrees to sign any instruments and documents
requested by Lender to evidence, perfect, or protect the interests of Lender in
the Collateral.  Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Receivables
and other Collateral.  Borrower shall not grant or permit any lien or security
interest in the Collateral or any interest therein, except for Permitted Liens.
 
8. Default and Remedies.
 
8.1 Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

8.2 Failure to Pay.  Borrower fails to make a payment under this Agreement.
 
(a) Lien Priority.  Lender fails to have an enforceable first lien (except for
any prior liens or Permitted Liens to which Lender has consented in writing) on
or security interest in the Collateral.
 
(b) False Information.  Borrower (or any guarantor) has given Lender false or
misleading information or representations.
 
(c) Intentionally Omitted.
 
(d) Bankruptcy.  Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors; provided
such proceeding is not stayed or dismissed within 45 days of initiation thereof.
 
(e) Receivers.  A receiver or similar official is appointed for a substantial
portion of Borrower's (or any guarantor's) business, or the business is
terminated.
 
(f) Judgments.  Any judgments or arbitration awards in excess of $250,000
(individually or in the aggregate) are entered against Borrower (or any
guarantor), or Borrower (or any guarantor) enters into any settlement agreements
with respect to any litigation or arbitration which could reasonably be expected
to result in damages (individually or in the aggregate) in excess of $250,000.
 
(g) Material Adverse Change.  A Material Adverse Change occurs, or is reasonably
likely to occur; or Lender determines that it is insecure for any other reason.
 
(h) Cross-default.  Any default occurs under any agreement in connection with
any credit Borrower (or any guarantor) or any of Borrower's related entities or
affiliates has obtained from anyone else or which Borrower (or any guarantor) or
any of Borrower's related entities or affiliates has guaranteed.
 
(i) Default under Related Documents.  Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or (while
any of the Loan Agreements remain in effect) any such document is no longer in
effect.
 
(j) Other Agreements.  Borrower (or any guarantor) or any of Borrower's related
entities or affiliates fails to meet the conditions of, or fails to perform any
obligation under any other agreement Borrower (or any guarantor) or any of
Borrower's related entities or affiliates has with Lender or any affiliate of
Lender.
 
(k) Change of Control.  Absent the prior written consent of Lender, the holders
of the capital ownership of the Borrower as of the date hereof cease to own and
control, directly and indirectly, at least 90% of the capital ownership of the
Borrower.
 
(l) Other Breach Under Agreement.  Borrower fails to meet the conditions of, or
fails to perform any obligation under, any material term of this Agreement not
specifically referred to above.
 
8.3 Remedies.  Upon the occurrence of an Event of Default, (1) without implying
any obligation to do so, Lender may cease making Advances and/or EXIM Advances,
or extending any other financial accommodations to Borrower; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Lender,
or with respect to an Event of Default described in Section 9.1(e),
automatically and without notice or demand, due and payable in full; (3) Lender
may notify Account Debtors that the underlying Receivables have been assigned to
Lender and that payment thereof is to be made to the order of Lender and sent
directly to Lender, and (4) Lender shall have and may exercise all the rights
and remedies under this Agreement and under applicable law, including the rights
and remedies of a secured party under the California Uniform Commercial Code,
all the power of attorney rights described in Section 5 with respect to all
Collateral, and the
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

8.4 right to collect, dispose of, sell, lease, use, and realize upon all
Receivables and all Collateral in any commercial reasonable manner.
 
9. Accrual of Interest.  If any amount owed by Borrower hereunder is not paid
when due, including, without limitation, amounts due under Section 3.3,
Overadvances, amounts due under Section 11, and any other Obligations, such
amounts shall bear interest at a per annum rate equal to the per annum rate of
the Finance Charges until the earlier of (i) payment in good funds or (ii) entry
of a final judgment thereof, at which time the principal amount of any money
judgment remaining unsatisfied shall accrue interest at the highest rate allowed
by applicable law.  All interest and Finance Charges hereunder calculated at an
annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.
 
10. Fees, Costs and Expenses; Indemnification.  The Borrower will pay to Lender
upon demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor.  Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing, except with respect to any losses caused by Lender’s
gross negligence or willful misconduct.
 
11. Integration, Severability, Waiver, and Choice of Law.  This Agreement and
any related security or other agreements required by this Agreement,
collectively: (a) represent the sum of the understandings and agreements between
Lender and Borrower concerning this credit; (b) replace any prior oral or
written agreements between Lender and Borrower concerning this credit; and (c)
are intended by Lender and Borrower as the final, complete and exclusive
statement of the terms agreed to by them.  In the event of any conflict between
this Agreement and any other agreements required by this Agreement, this
Agreement will prevail.  If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and
effect.  Lender retains all of its rights, even if it makes an Advance after a
default.  If Lender waives a default, it may enforce a later default.  Any
consent or waiver under, or amendment of, this Agreement must be in writing, and
no such consent, waiver, or amendment shall imply any obligation by Lender to
make any subsequent consent, waiver, or amendment.   THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA.
 
12. Notices.  All notices shall be given to Lender and Borrower at the addresses
or faxes set forth on the signature page of this Agreement and shall be deemed
to have been delivered and received: (a) if mailed, three (3) calendar days
after deposited in the United States mail, first class, postage pre-paid,
(b) one (1) calendar day after deposit with an overnight mail or messenger
service; or (c) on the same date of confirmed transmission if sent by hand
delivery, telecopy, telefax or telex.
 
13. Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN
CONNECTION WITH THE OBLIGATIONS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY OBLIGATION, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

14. ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY REPRESENTS AND WARRANTS
THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE NECESSITY TO
REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL
RIGHTS TO A JURY TRIAL.
 
15. REFERENCE PROVISION.
 
(a) The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in the Loan Documents (defined
below), but the California Supreme Court has held that pre-dispute Jury Trial
Waivers not authorized by statute are unenforceable. This Reference Provision
will be applicable until: (i) the California Supreme Court holds that a
pre-dispute Jury Trial Waiver provision similar to that contained in the Loan
Documents is valid or enforceable; or (ii) the California Legislature enacts a
statute which becomes law, authorizing pre-dispute Jury Trial Waivers of the
type in the Loan Documents and, as a result, such waivers become
enforceable.  In addition, this Reference Provision, if not already applicable
as otherwise provided herein, will become applicable, if a Court, contrary to a
choice of law provision contained in the Loan Documents, holds that the laws of
the State of California apply to the Loan Documents.
 
(b) Other than (i) nonjudicial foreclosure of security interests in real or
personal property,  (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a “Claim”) between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between Lender and the undersigned (collectively in this Section,
the “Loan Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Section 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding.  Except as otherwise provided in
the Loan Documents, venue for the reference proceeding will be in the Superior
Court or Federal District Court in the County or District where the real
property, if any, is located or in a County or District where venue is otherwise
appropriate under applicable law (the “Court”).
 
(c) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative).  A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted.  The referee shall be appointed to sit with all the
powers provided by law.  Pending appointment of the referee, the Court has power
to issue temporary or provisional remedies.
 
(d) The parties agree that time is of the essence in conducting the reference
proceedings.  Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.
 
(e) The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
 
(f) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference
 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

(g) proceeding.  All proceedings and hearings conducted before the referee,
except for trial, shall be conducted without a court reporter, except that when
any party so requests, a court reporter will be used at any hearing conducted
before the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.
 
(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication.  The referee shall issue a
decision and pursuant to CCP §644 the referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court.  The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by
law.  The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.
 
(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.
 
(j) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY.  AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.
 
16. Term and Termination.  This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Termination Date. Upon the Termination Date, the
unpaid balance of the Obligations shall be due and payable without demand or
notice. Notwithstanding any of the foregoing, the obligations of Borrower to
indemnify Lender with respect to the expenses, damages, losses, costs and
liabilities described in Section 11 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against
Lender have run.
 
17. Other Agreements.  (i) Any security agreements, liens and/or security
interests securing payment of any obligations of Borrower owing to Lender or its
affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement.  An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its affiliates; (ii) Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf.  Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.
 


 


 
[Balance of Page Intentionally Left Blank]
 


 

WEST\21453667.4
355157-000030
                                                                    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.
 
BORROWER:
LENDER:
ALPHA INNOTECH CORP., a Delaware corporation
By                                                      
Name:                                                                
Title:                                                      
BRIDGE BANK, NATIONAL ASSOCIATION
 
 
By                                                      
 
Name:                                                                
 
Title:                                                      
 
Address for Notices:
Attn:  Chief Financial Officer
2401 Merced Street
San Leandro, CA  94577
Fax: (510) 483-3227
Address for Notices:
Attn:  Lee Shodiss
55 Almaden Blvd
San Jose, CA 95113
Fax: (408) 423-8510































































[Signature Page to Business Financing Agreement]

WEST\21453667.4
355157-000030
 
 

--------------------------------------------------------------------------------

 
